PER CURIAM:
Mai Chappel appeals the district court’s order dismissing this action pursuant to Fed.R.Civ.P. 41(a) for failure to comply with a court order. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Chappel v. Coopock, No. 3:13-cv-00084-JRS, 538 Fed.Appx. 253, 2013 WL 4082276 (E.D.Va. Mar. 5, 2013). We dispense with oral argument because the facts and legal contentions are *254adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.